Citation Nr: 1224603	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  05-35 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for intraparenchymal hemorrhage, claimed as secondary to service-connected diabetes mellitus type II.

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II with erectile dysfunction and onychomycosis, from January 1, 1997 to the present.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and J.E.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active duty service from December 1965 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board has previously remanded claims addressed in this appeal in March 2008 and in January 2011.

The Board's January 2011 Remand directed the agency of original jurisdiction (AOJ) to issue a statement of the case (SOC) addressing the Veteran's disagreement with the denials of certain claims.  In April 2012, the AOJ issued a SOC which addressed the Veteran's disagreement with denial of service connection for a lumbar spine disorder, for a rating in excess of 20 percent for cataracts, and for a separate compensable evaluation for onychomycosis.  The cover letter advised the Veteran to submit an appeal within 60 days if he wished to appeal the denials of these claims.  

However, no communication has been received from the Veteran since the April 2012 SOC was issued.  The Veteran's representative submitted an Informal Hearing presentation in early June 2012, but that communication does not reference or discuss the claims for service connection for a lumbar spine disorder, for a rating in excess of 20 percent for cataracts, and for a compensable evaluation for onychomycosis, from January 1, 1997 to the present, separate from the rating for diabetes mellitus.  The period allowed for appeal has expired.  Absent any communication from the Veteran or his representative regarding these claims, there is no appeal to the Board, and these issues are not before the Board for appellate review at this time.  

The Veteran testified before the undersigned at a January 2008 hearing. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In January 2011, the Board remanded the claims addressed on the title page of this decision for development.  The Veteran apparently moved without specifically notifying the RO of his address change.  Letters issued to the Veteran in March 2011 went to the Veteran's former address.  In June 2011, the Veteran contacted the RO and, in the process of that contact, updated his address.  In July 2011, the RO re-sent the Veteran "documents" related to his claim which had been returned because the forwarding for his mail from the old address to the new address had expired.  However, the letter re-sending returned documents did not indicate what documents were re-sent, so the Board is unable to determine whether the development notices sent to the Veteran at his old address were forwarded to or re-sent to his new address.  

The information and authorizations which were the subjects of the March 2011 letters could change the outcome of the claims on appeal.  The Veteran's representative has requested that the appeal be Remanded so that the Veteran may have a verifiable opportunity to provide the information and authorizations.  The Board does not disagree.  

Given the length of time which has elapsed during the course of the 2011 Remand, it is the Board's opinion that the Veteran should be afforded additional VA examinations.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined contemporaneous examination required because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); VAOPGCPREC 11-95.  

Accordingly, the case is REMANDED for the following action:
 
1.  Send the Veteran a letter asking him to contact VA, by telephone, e-mail, or letter, asking the Veteran to verify his address.  Specify for the Veteran the telephone number, electronic address, and mailing address he should use to make this contact.  If no response is received within one month, call the Veteran.  If the Veteran cannot be contacted, advise the Veteran's representative in writing of this fact and ask the representative to attempt to obtain contact information for the Veteran and notify VA thereof.  

2.  After the Veteran's address has been verified or if the address cannot be verified, using the address the Veteran provided in June 2011, afford the Veteran an opportunity to identify any non-VA providers who have treated him for parenchymal hemorrhage, diabetes, or PTSD.  

In particular, the Board is especially interested in the records of the Veteran's emergency and initial non-VA treatment for intraparenchymal (brain) hemorrhage.  Advise the Veteran that the Board is particularly interested in obtaining the medical records from the Veteran's October 2006 emergency treatment, apparently at Oak Hill Hospital.  More complete records of initial October 2006 treatment at University Community Hospital - Medical Center could assist in substantiating the claims.  

The Veteran should identify any relevant records from any other non-VA provider, to include Miami General Hospital and Tampa General Hospital, that he believes might substantiate one or more of his claims.  

Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.

3.  After the Veteran's address has been verified, afford the Veteran an opportunity to identify alternative records, such as employment records, records of earnings, statements of other lay individuals, or other records which might substantiate his claim.  Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.

4.  After the Veteran's address has been verified, ask the Veteran if he applied for Social Security disability benefits before age 62 (before he was old enough to qualify for Social Security benefits based age).  Determine if the Veteran applied for Social Security disability benefits and, if so, obtain from the Social Security Administration the records pertinent to any decision of the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim. 

5.  Obtain the Veteran's current VA inpatient and/or outpatient records from January 2012 to the present.

6.  After the actions directed in paragraphs #1 through #5 above have been conducted, afford the Veteran VA examination as necessary to determine the current severity of the Veteran's diabetes mellitus.  The claims folder and a copy of this Remand must be made available to the examiner.  

The examiner(s) should specifically answer these questions:  
a.  Does the Veteran's diabetes mellitus require daily insulin?  
b.  How many times a day does the Veteran require insulin?
c.  Does the Veteran's diabetes mellitus require restricted diet?
d.  Does the Veteran's diabetes mellitus require restriction of occupational activities?  If so, when was that restriction first required?
e.  Does the Veteran's diabetes mellitus require restriction of recreational activities?  If so, when was that restriction first required?
f.  Has the Veteran experienced episodes of ketoacidosis or hypoglycemic reactions since the last VA examination in October 2009?  If so, how frequently?
g.  Has the Veteran required hospitalization due to diabetes mellitus since the last VA examination in October 2009?  Is so, when and where was the Veteran hospitalized?

7.  After the actions directed in paragraphs #1 through #5 above have been conducted, schedule the Veteran for a comprehensive VA psychiatric examination to determine the current severity of his PTSD.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessments of all 

psychiatric symptoms.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, the examiner must explain that conclusion. 

The examiner should be advised:
* The Veteran has been granted service connection for PTSD; although other diagnoses have also been assigned for the Veteran's acquired psychiatric disorder (see, for example, October 2009 VA examination), examiners agree that the Veteran has a combat-related disorder.  
* The claim from which this appeal arose was submitted in 1996.  

The examiner should address the following:
a.  Describe the presence or absence, and the frequency or severity, of all symptoms of PTSD including memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's current functioning.  
b.  Review the Veteran's symptoms of PTSD from August 1, 1996, to the present and the VA psychiatric examination reports during that period.  The examiner should identify any periods during which the Veteran's impairment due to PTSD was more severe than the current impairment, and explain such determination.  The examiner need not consider those periods during which a 100 percent evaluation has been assigned, that is, from 

April 26, 1996 through July 31, 1996, and from October 7, 1996 through December 31, 1996.  The differences in the Veteran's functioning should be described, the beginning and ending for the period of increased severity of symptoms should be identified, and a GAF score for the period should be assigned. 
c.  Provide an opinion as to whether the Veteran's PTSD symptomatology is more accurately described as causing occupational and social impairment with: (i) reduced reliability and productivity; or, (ii) reduced reliability and productivity and deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or, (iii) total occupational and social impairment. 
d.  Describe the employment tasks that the Veteran's PTSD impairs or renders him unable to perform, and explain the severity of industrial impairment, and describe any tasks required for employment that the Veteran is able to perform. 

8.  After all pending or appealed claims for service connection or for increased evaluation have been adjudicated, conduct any development required and adjudicate the claim for TDIU, either on a schedular basis or on the basis of extraschedular consideration, for the entire pendency of the appeal.  

9.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or was deficient, appropriate corrective action should be undertaken.  If any claim on appeal is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to respond before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

